              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

      KEITH FETSURKA;                    :
      TIMOTHY SIECK, and,                :        Case No. – 2:20-cv-05857
      FIREARMS POLICY                    :
      COALITION, INC.,                   :
                   Plaintiffs            :        ORDER TO SHOW CAUSE
                                         :        FOR A TEMPORARY
            v.                           :        RESTRAINING ORDER
                                         :        AND PRELIMINARY
      DANIELLE OUTLAW,                   :        INJUNCTION
       Philadelphia Police Commissioner; :
      CITY OF PHILADELPHIA,              :
      PENNSYLVANIA; and,                 :
      COLONEL ROBERT                     :
      EVANCHICK,                         :
       Commissioner of Pennsylvania      :
       State Police,                     :
                        Defendants       :

      THIS MATTER having been brought before the Court by Plaintiffs, through

their counsel, by Order to Show Cause seeking a temporary restraining order and

preliminary injunction pursuant to Federal Rule of Civil Procedure 65 and upon the

Plaintiffs’ supporting Memorandum of Law and declarations and exhibits attached

thereto, the Plaintiffs’ Complaint, and all other supporting materials submitted

herewith the Court having determined that good and sufficient reasons exist to

proceed by way of Order to Show Cause, and for good cause shown.




                                        1
      IT IS on this _____ day of __________________, 2020,

      ORDERED that the Defendants appear and show cause on the _____ day of

__________________, 2020, before the United States District Court for the Eastern

District of Pennsylvania, Hon. __________________, at the __________________

US Courthouse, located at __________________, Pennsylvania ______, at

______o’clock a.m./p.m., or as soon thereafter as counsel can be heard, why an

Order should not be entered,

      1.    Ordering Defendants Outlaw and City of Philadelphia to immediately

accept and process Plaintiffs’ respective applications and payments for a license to

carry firearms, including through an alternative means if necessary to comply with

this order, conduct the necessary background check utilizing the Pennsylvania State

Police’s E-PICS System, and, if they are not disqualified from exercising Second

Amendment rights, immediately issue Plaintiffs their license to carry firearms under

18 Pa.C.S. § 6109.

      2.     Ordering Philadelphia Defendants Outlaw and City of Philadelphia to

immediately begin accepting and processing applications and payments for licenses

to carry firearms, including through at least one additional alternative means,

conduct the necessary background check utilizing the Pennsylvania State Police’s

E-PICS System, and, if the applicants are not disqualified from exercising Second

Amendment rights, issue them a license to carry firearms under 18 Pa.C.S. § 6109.



                                         2
      3.     Ordering Philadelphia Defendants Outlaw and City of Philadelphia to

utilize both the U.S. Mail and at least one Internet-based alternative means of

accepting and processing applications for licenses to carry firearms, such as but not

limited to e-mail and Web forms, and any documentation required under 18 Pa.C.S.

§ 6109, and all required payments therefore.

      4.     Preliminarily enjoining and restraining Philadelphia Defendants

Outlaw and City of Philadelphia, and their officers, agents, servants, employees, all

persons in concert or participation with them, and all who have notice of the

injunction, from enforcing their laws, policies, and practices that prevent those who

are not disqualified from exercising their Second Amendment rights and wish to

acquire a license under 18 Pa.C.S. § 6109 from applying for and being issued such

a license.

      5.     Preliminarily enjoining and restraining Philadelphia Defendants

Outlaw and City of Philadelphia and their officers, agents, servants, employees, all

persons in concert or participation with them, and all who have notice of the

injunction, from enforcing 18 Pa.C.S. §§ 6106, 6107,          6108, and 6119, and

Philadelphia Code §§ 10-818(2) and 10-833(2) with respect to possession of

firearms in public within 100 feet of a school, Philadelphia Police Department

Directive 5.27, and their related regulations, policies, enforcement practices, and

actions that individually and/or collectively prevent any Philadelphia County



                                         3
resident who is not disqualified from exercising their right to keep and bear arms

from carrying loaded, operable firearms, including handguns, on their person, in

public and in their vehicles, for all lawful purposes including self-defense until such

time they show this Court that they have and will continue to comply with all parts

of this Order.

       6.     Ordering that Defendants shall maintain and hold all records,

documents, or other forms of information, including that which is stored in electronic

form in any place which the Defendants may store such information, which relate to

the allegations in the Plaintiffs’ Complaint, to ensure the fair conduct of this

litigation.

       And it is further ORDERED that:

       1.        Pending further hearing on this Order to Show Cause, Defendants

Outlaw and City of Philadelphia are ORDERED to immediately accept and process

Plaintiffs’ respective applications and payments for a license to carry firearms,

including through an alternative means if necessary to comply with this order,

conduct the necessary background check utilizing the Pennsylvania State Police’s

E-PICS System, and, if they are not disqualified from exercising Second

Amendment rights, immediately issue Plaintiffs their license to carry firearms under

18 Pa.C.S. § 6109.




                                          4
      2.     Philadelphia Defendants Outlaw and City of Philadelphia are

ORDERED to immediately begin accepting and processing applications and

payments for licenses to carry firearms, including through at least one additional

alternative means, conduct the necessary background check utilizing the

Pennsylvania State Police’s E-PICS System, and, if the applicants are not

disqualified from exercising Second Amendment rights, issue them a license to carry

firearms under 18 Pa.C.S. § 6109.

      3.    Philadelphia Defendants Outlaw and City of Philadelphia are

ORDERED to utilize both the U.S. Mail and at least one Internet-based alternative

means of accepting and processing applications for licenses to carry firearms, such

as but not limited to e-mail and Web forms, and any documentation required under

18 Pa.C.S. § 6109, and all required payments therefore.

      4.    Philadelphia Defendants Outlaw and City of Philadelphia, and their

officers, agents, servants, employees, all persons in concert or participation with

them, and all who have notice of the injunction, are ENJOINED from enforcing

their laws, policies, and practices that prevent those who are not disqualified from

exercising their Second Amendment rights and wish to acquire a license under 18

Pa.C.S. § 6109 from applying for and being issued such a license.

      5.    Philadelphia Defendants Outlaw and City of Philadelphia and their

officers, agents, servants, employees, all persons in concert or participation with



                                         5
them, and all who have notice of the injunction, are ENJOINED from enforcing 18

Pa.C.S. §§ 6106, 6107, 6108, and 6119, and Philadelphia Code §§ 10-818(2) and

10-833(2) with respect to possession of firearms in public within 100 feet of a school,

Philadelphia Police Department Directive 5.27, and their related regulations,

policies, enforcement practices, and actions that individually and/or collectively

prevent any Philadelphia County resident who is not disqualified from exercising

their right to keep and bear arms from carrying loaded, operable firearms, including

handguns, on their person, in public and in their vehicles, for all lawful purposes

including self-defense.

       6.     Defendants are ORDERED to maintain and hold all records,

documents, or other forms of information, including that which is stored in electronic

form in any place which the Defendants may store such information, which relate to

the allegations in the Plaintiffs’ Complaint, to ensure the fair conduct of this

litigation.

       7.     A copy of this Order to Show Cause, Plaintiffs’ supporting

Memorandum of Law and declarations and exhibits attached thereto, the Plaintiffs’

Complaint, and all other supporting materials, together with a summons and waiver

of service form, shall be served upon the Defendants via email within ____ days of

the date hereof.




                                          6
      8.     The Plaintiffs must file with the Court its proof of service of the

pleadings on the Defendants or waivers of service no later than three (3) days before

the return date.

      9.     Defendants shall file and serve a written response to this Order to Show

Cause and proof of service by __________________, 2020. You must send a

courtesy copy of your opposition papers directly to Judge __________________,

whose address is: __________________, Pennsylvania _________.

      10.    The Plaintiff must file and serve any written reply to the Defendants’

opposition to the Order to Show Cause by __________________, 2020. A courtesy

copy of the reply papers must be sent directly to the chambers of Judge

__________________.

      11.    If the Defendants do not file and serve opposition to this Order to Show

Cause, the application will be decided on the papers on the return date and relief may

be granted by default, provided that the Plaintiff files a proof of service and proposed

form of Order at least three days prior to the return date.

      SO ORDERED.

      ENTERED this ______ day of ___________________, 2020.




                                         ___________________________________
                                         Michael M. Baylson, U.S.D.J.



                                           7
